UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
KHALANI IESHA ALI,             )
                               )
           Plaintiff,          )
                               )
     v.                        )    Case No. 14-cv-230 (EGS)
                               )
CAROLYN W. COLVIN,             )
Acting Commissioner            )
of Social Security,            )
                               )
           Defendant.          )
                               )
                               )
______________________________)

                       MEMORANDUM OPINION


     Plaintiff Khalani Iesha Ali (“Ms. Ali”) brings this action

for judicial review of the final decision of the Commissioner of

the Social Security Administration (“the Commissioner”) denying

in part her claims for Social Security Disability Benefits and

Supplemental Security Income Benefits. Pending before the Court

are Ms. Ali’s Motion for Judgment of Reversal and the

Commissioner's Motion for Judgment of Affirmance. ECF Nos. 10,

13. Upon consideration of the parties' submissions, the

administrative record, the governing statutory and case law, and

for the following reasons, Ms. Ali’s Motion is DENIED and the

Commissioner's Motion is GRANTED.



                                1
     I.   BACKGROUND

          A. Factual Background

     Khalani Iesha Ali, born August 25, 1968, is a former retail

manager seeking Social Security Disability Benefits (“SSD”) and

Supplemental Security Income (“SSI”) under Title II and Title

XVI of the Social Security Act, 42 U.S.C. §§ 301 et. seq. (“the

Act”). In November 2000, Ms. Ali suffered a gunshot wound to her

shoulder following a burglary of her home. AR at 333. In

December 2008, Ms. Ali began receiving treatment for anxiety and

migraines, among other ailments. Id. at 339. By January 2009,

Ms. Ali had reported to her doctor that she experienced constant

anxiety which interfered with her life and prevented her from

interviewing for new jobs. Id. at 329. In March 2009, Ms. Ali

was evaluated for depression and hypomania and diagnosed with

bipolar II disorder. Id. at 333. During this time, Ms. Ali

became increasingly paranoid that someone would break into her

apartment and hurt her again. Id. Ms. Ali periodically suffered

from racing thoughts, uncontrollable crying, poor attention and

concentration, and frequent angry outbursts. Id. By April 2009,

Ms. Ali had returned to work as a store manager. Id. at 335. In

April 2010, however, Ms. Ali received a letter from the Victims

Against Violent Crimes Program informing her that her assailant

would be released from prison in 2015. Ms. Ali stopped working

on April 15, 2010 as she became increasingly confused and unable

                                  2
to handle stress at her job. Id. at 323. In March 2012, Ms. Ali

began seeing a psychologist and a psychiatrist. Id. Ms. Ali’s

reports of crying spells and insomnia prompted her psychologist

to diagnose her with generalized anxiety disorder and post-

traumatic stress disorder. Id. at 499.

     Ms. Ali’s mental condition continued to decline. A March 6,

2012 mental status examination revealed that Ms. Ali experienced

hypervigilant behavior, a sad, weeping, and labile affect,

preoccupation with her attacker’s return, poor concentration,

poor social judgment, and poor insight. Id. at 327-28. On April

3, 2012, Ms. Ali was evaluated by a psychiatrist who also

diagnosed Ms. Ali with post-traumatic stress disorder and

bipolar affective disorder. Id. at 672-76. Throughout 2012 and

2013, Ms. Ali reported to her physicians that she was “reliving

the shooting from 2000” and suffering from insomnia because she

saw the gun when she closed her eyes. Id. at 588. On April 17,

2012, Ms. Ali’s treating psychologist, Dr. Ruth Graves, stated

in a letter that Ms. Ali suffered an “emotional setback” in

April 2010 after receiving the letter about her assailant’s

release date and that Ms. Ali has been unable to work due to

psychological symptoms. Id. at 383. Dr. Graves recommended that

Ms. Ali not return to work for at least one year until the

symptoms abated. Id. On April 24, 2012, Ms. Ali’s treating

psychiatrist, Dr. Tanya Alim, drafted a letter in support of Dr.

                                3
Graves’ opinion, also recommending that Ms. Ali not return to

work for one year. Id. at 385. On October 10, 2012, Ms. Ali’s

treating physician, Dr. Billie Downing, opined that Ms. Ali

required “at least 1 year in intensive services” that would

prohibit her from working during that time. AR at 468. In May

and July 2013, Ms. Ali’s physicians diagnosed her with severe

post-traumatic stress disorder and severe bipolar disorder. Id.

at 678.

          B. Procedural History

     On January 23, 2012, Ms. Ali filed applications for Social

Security Disability Benefits (“SSD”) and Supplemental Security

Income Benefits (“SSI”) alleging a disability onset date of

April 15, 2010 – i.e., the date on which she stopped working. AR

at 54, 64, 174-208. Ms. Ali’s claims were denied after initial

review and again upon reconsideration because the Commission

determined that her condition was not so severe as to prevent

Ms. Ali from working. Id. at 102-105, 108-114. On September 19,

2013, an administrative law judge (“ALJ”) issued a partially

favorable decision finding that Ms. Ali was disabled beginning

on March 1, 2012 but not before. Id. at 13-31. Id. The ALJ based

his decision on a consideration of Ms. Ali’s medical records,

the opinions of her treating physicians, the evaluations of

State Agency consultants, and the testimony of a vocational

expert who opined that prior to March 1, 2012, Ms. Ali could

                                  4
have found a job as an assembly worker, a packaging worker, a

quality control worker, or a small parts inserter. Id. at 17-25.

Due to the ALJ’s decision, Ms. Ali has been receiving disability

insurance since March 1, 2012. On November 29, 2013, Ms. Ali

sought review from the Appeals Council of the portion of the

ALJ’s decision that found her not disabled between April 2010

and March 2012. On December 20, 2013, the Appeals Council denied

review, which decision is the subject of this action for

judicial review. Id. at 1-5.

     II.   LEGAL FRAMEWORK

           A. Standard of Review

     Section 405(g) of the Social Security Act provides for

judicial review of “final decisions” of the Commissioner of

Social Security. 42 U.S.C. § 405(g). On review, the court must

uphold the Commissioner's determination where it is “supported

by substantial evidence” and “not tainted by an error of law.”

Porter v. Colvin, 951 F. Supp. 2d 125, 129 (D.D.C. 2013) (citing

Smith v. Bowen, 826 F.2d 1120, 1121 (D.C. Cir. 1987)).

Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Brown v.

Bowen, 794 F.2d 703, 705 (D.C. Cir. 1986) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). The substantial evidence

test “requires more than a scintilla, but can be satisfied by

something less than a preponderance of the evidence.” Butler v.

                                   5
Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004) (quoting Florida

Mun. Power Agency v. F.E.R.C., 315 F.3d 362, 366 (D.C. Cir.

2003)). This standard “entails a degree of deference to the

Commissioner’s decision.” Jackson v. Barnhart, 271 F. Supp. 2d

30, 33 (D.D.C. 2002).

     “Even if supported by substantial evidence, however, the

court will not uphold the Commissioner's findings if the

Commissioner reached them by applying an erroneous legal

standard.” Id.; see also Coffman v. Bowen, 829 F.2d 514, 517

(4th Cir. 1987) (“A factual finding by the ALJ is not binding if

it was reached by means of an improper standard or

misapplication of the law.”). To determine whether the

Commissioner's decision is free from legal error and supported

by substantial evidence, the court must “carefully scrutinize

the entire record,” but “may not reweigh the evidence and

replace the [Commissioner's] judgment regarding the weight of

the evidence with its own.” Jackson, 271 F. Supp. 2d at 34

(citing Davis v. Heckler, 566 F. Supp. 1193, 1195 (D.D.C.

1983)). If supported by substantial evidence, the Commissioner's

finding must be sustained “even where substantial evidence may

support the plaintiff's position and despite that the court's

independent analysis of the evidence may differ from the

[Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992).

                                6
          B. The Social Security Act

     To qualify for disability benefits under Title II, the

Commissioner must find that the applicant has a “disability” as

defined in the Act. See 20 C.F.R. § 404.315. The Act defines

“disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which...has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505. The

same definition of “disability” is used to determine eligibility

for SSI benefits under Title XVI. See 42 U.S.C. § 1382(a)(3)(A);

20 C.F.R. § 416.905.

     The Commissioner has established a five-step sequential

evaluation process for assessing a claimant's alleged

disability. See 20 C.F.R. § 416.920. The claimant bears the

burden of proof during the first four steps. Id. First, the

claimant must demonstrate that she is not presently engaged in

“substantial gainful work.” 20 C.F.R. § 416.920(b). Second, a

claimant must show that she has a “severe impairment” that

“significantly limits [her] physical or mental ability to do

basic activities.” 20 C.F.R. § 416.920(c). Third, if the

claimant suffers from an impairment that meets or equals an

impairment listed in Appendix 1 to the Commissioner's



                                7
regulations, she is deemed disabled, and the inquiry ends. 20

C.F.R. § 416.920(d).

     If the impairment is not one the regulations presumed to be

disabling, however, then the evaluation continues to a fourth

step, which requires the claimant to show that she is incapable

of performing work that she has done in the past. 20 C.F.R. §

416.920(e). Once the claimant has carried her burden on the

first four steps, the burden shifts to the Commissioner on step

five to demonstrate that the claimant is able to perform “other

work” based on a consideration of her “residual functional

capacity” (“RFC”), age, education and past work experience. 20

C.F.R. § 416.920(f); see also Brown, 794 F.2d at 706; Davis v.

Astrue, 602 F. Supp. 2d 214, 217 (D.D.C. 2009).

     III. DISCUSSION

          A. The Commissioner’s Decision

     In this case, the Commissioner, through the ALJ, applied

the five-step analysis and determined, first that Ms. Ali had

not engaged in substantial gainful activity since her alleged

onset date of April 15, 2010. AR at 19. At step two, the ALJ

found, based on the objective medical evidence, that Ms. Ali’s

anxiety disorder and affective disorder were severe impairments.

Id. At step three, the ALJ found that Ms. Ali’s impairments did

not meet or equal any of the impairments listed in 20 C.F.R.

Part 404, Subpart P Appendix 1, specifically considering the

                                8
mental disorder listings. Id. at 20. At step four, the ALJ

determined that prior to March 1, 2012, Ms. Ali had the residual

functional capacity “to perform a full range of work at all

exertional levels, but [was] limited to performing tasks with

simple instructions (no complex tasks) with occasional contact

with co-workers, supervisors, and the public[.]” Id. Due to Ms.

Ali’s concentration and focus problems, the ALJ found that Ms.

Ali “would be off task 5% of the workday.” Id. The vocational

expert determined that Ms. Ali would be able to work as an

assembly worker, a packaging worker, a quality control worker,

and a small parts inserter. Id. at 24. The expert testified that

approximately 700 assembly worker, 600 packaging worker, 500

quality control worker, and 400 small parts inserter jobs were

available in Ms. Ali’s area. Id. Based on a consideration of the

objective medical evidence and the information provided by the

vocational expert, the ALJ determined that prior to March 1,

2012, Ms. Ali could have successfully adjusted to work that

existed in significant numbers in the national economy, and that

therefore she was not “disabled” under the Act. Id. at 24-25.

     Here, Ms. Ali does not challenge the ALJ’s determination

that she was disabled as of March 1, 2012. However, Ms. Ali

argues that the ALJ should have relied on the opinions of her

treating physicians to determine that her disability onset date

was two years earlier — i.e., on April 15, 2010. Pl.’s Mot., ECF

                                9
No. 10 at 13-14. According to Ms. Ali, the ALJ failed to give

the opinions of her treating physicians controlling weight and,

as a result, improperly determined Ms. Ali’s disability onset

date. Id.

     Ms. Ali also contends that the ALJ improperly evaluated her

credibility because the ALJ focused his credibility assessment

on two facts: 1) that prior to March 1, 2012, Ms. Ali did not

obtain treatment with a specialist; and 2) that Ms. Ali was, at

times, non-compliant with her prescribed psychotropic

medications. Id. at 20. The ALJ overlooked, Ms. Ali argues, the

fact that non-compliance with mental health treatment is often a

symptom of a psychiatric condition rather than an indication of

the severity of the impairments. Id. The Commissioner refutes

both claims, arguing that the ALJ properly weighed the opinions

of Ms. Ali’s treating physicians and evaluated Ms. Ali’s

credibility. Opp., ECF No. 13 at 12-19. The Court will examine

each of Ms. Ali’s claims in turn.

            B. The ALJ did not err in weighing the medical opinions
               from Ms. Ali’s treating physicians.

     Ms. Ali contends that the ALJ erroneously failed to give

sufficient weight to the opinions from her treating

psychologist, Dr. Graves, and treating psychiatrist, Dr. Alim,

in determining her disability onset date. See Pl.’s Mot., ECF

No. 10 at 13. According to Ms. Ali, the ALJ should have given

the opinions of Drs. Graves, Downing and Alim “controlling
                                10
weight” because they are treating sources. Id. at 13-15. Ms. Ali

also argues that the ALJ failed to properly consider the

retrospective opinions from these treating sources. Id. at 15-

16. Ms. Ali emphasizes that Drs. Alim and Downing specifically

indicated that her disabling psychiatric impairments began prior

to March 1, 2012, and contends that evidence from before March

1, 2012 is consistent with the abnormalities identified by these

doctors. Id. at 16. Ms. Ali claims that the opinions of Drs.

Graves, Alim, and Downing are well-supported, and that adverse

findings from non-examining consultants alone are not sufficient

to override the opinions from her treating sources. Id. at 18.

     The Commissioner counters that the objective medical

evidence in the record fails to demonstrate that Ms. Ali became

disabled before March 1, 2012. Opp., ECF No. 13 at 16. In

support of this claim, the Commissioner notes that the medical

findings prior to March 2012 demonstrate that Ms. Ali was doing

well, did not consistently seek treatment or take medication,

and sought a new job. Id. Further, the Commissioner emphasizes

that by January 2011, Ms. Ali had stopped seeing her

psychiatrist and treated her symptoms with meditation. Id.

Finally, the Commissioner argues that Ms. Ali failed to carry

her burden to overcome the objective medical evidence suggesting

that Ms. Ali’s impairments did not become disabling until March

1, 2012. Id.

                               11
     Under the applicable regulations, a treating physician’s

medical opinion is entitled to “controlling weight” if it is

well-supported by medically acceptable clinical and laboratory

diagnostic techniques and not inconsistent with other

substantial record evidence. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2); see also Butler, 353 F.3d at 1003 (“Because a

claimant’s treating physicians have great familiarity with her

condition, their reports must be accorded substantial weight.”);

id. (“A treating physician’s [opinion] is binding on the fact-

finder unless contradicted by substantial evidence.”). The

opinion of a treating physician is not afforded controlling

weight where the physician issues an opinion that is not

consistent with other substantial evidence in the record.

Halloran v. Barnhart, 362 F.3d 28, 31 (2nd Cir. 2002). An ALJ

must provide “good reasons” for the weight it gives to a

treating source’s opinion. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2); Social Security Ruling (“SSR”) 96–2p, 1996 WL

374188, *5 (July 2, 1996). If the ALJ “rejects the opinion of a

treating physician [he must] explain his reasons for doing so.”

Butler, 353 F.3d at 1003. (citation omitted). The ALJ’s reasons

must be “sufficiently specific to make clear to [the court]” why

the ALJ gave it that weight. SSR 96–2, 1996 WL 374188 at *5.

      Here, the ALJ provided a clear explanation for the weight

he gave to the medical opinions of Ms. Ali’s treating

                               12
physicians. The ALJ granted “great weight” to the opinions of

Ms. Ali’s treating physicians for the period during which they

treated Ms. Ali because they “c[ame] from a treating source[.]”

AR at 22-23. As a practical matter, the ALJ effectively granted

controlling weight to the treating physicians’ opinions for this

period as the ALJ ultimately determined that Ms. Ali was

disabled once treatment began. Id. During the period before Ms.

Ali began treatment, the ALJ gave the treating physicians’

opinions “some weight because they originated from treating

sources.” Id. at 22. The ALJ specifically explained that he did

not grant controlling weight to the portions of the medical

opinions addressing Ms. Ali’s condition before treatment began

because they “d[id] not correspond to the treatment record.” Id.

Instead, for Ms. Ali’s pre-treatment period, the ALJ assessed

the entire record, including the treating physicians’ opinions,

the opinions of State Agency consultants, and Ms. Ali’s medical

records. See id. at 17-25.

     An ALJ who refuses to accord controlling weight to the

medical opinion of a treating physician must consider a number

of factors to determine how much weight to give the opinion,

including: 1) the length of the treatment relationship and the

frequency of examination; 2) the nature and extent of the

treatment relationship; 3) the evidence that supports the

treating physician’s report; 4) how consistent the treating

                               13
source’s opinion is with the record as a whole; 5) the

specialization of the source in contrast to the condition being

treated; and 6) any other significant factors. 20 C.F.R. §§

404.1527(d)(2), 416.927(d)(2). In refusing to give controlling

weight to the medical opinions of Ms. Ali’s treating physicians

regarding the period during which they did not treat Ms. Ali,

the ALJ clearly considered these factors. See AR at 21-22. For

instance, when assessing the length, nature and extent of the

treatment relationship, the ALJ explained that Drs. Grave and

Alim did not treat Ms. Ali before March 1, 2012. Id. When

examining the evidence that supports the physicians’ report and

assessing how consistent the medical opinions are with the

entire record, the ALJ identified specific portions of Ms. Ali’s

medical records that were inconsistent with the treating

sources’ opinions. Id. While Drs. Grave and Alim indicated that

Ms. Ali experienced an “emotional setback” in April 2010 after

receiving a letter informing Ms. Ali of her assailant’s

anticipated release date, Ms. Ali’s medical records during this

period indicate that she was not taking any psychological

medications, had not reported a mood disorder, had not visited a

psychiatrist, and had declared “life is good”. Id. Further

evidence in the record supports the ALJ’s determination. For

example, the Residual Functional Capacity report notes that on

January 4, 2011, Ms. Ali exhibited “[n]o depression and no

                               14
insomnia.” Id. at 61, 66, 71, 85. The Court is thus satisfied

that substantial evidence exists to support the ALJ’s

determination. See Butler, 353 F.3d at 999 (recognizing that the

substantial evidence test “requires more than a scintilla, but

can be satisfied by something less than a preponderance of the

evidence”). Moreover, the ALJ clearly explained his reasons for

declining to grant controlling weight to the pre-treatment

portions of the treating physicians’ opinions, detailing the

contradictory evidence in the record. Id. at 1003 (reasoning

that if the ALJ “rejects the opinion of a treating physician [he

must] explain his reasons for doing so”).

     Contrary to Ms. Ali’s assertion, the ALJ did not fail to

consider the retrospective opinions from Ms. Ali’s treating

sources. See Pl.’s Mot., ECF No. 10 at 16. While courts have

recognized that a treating physician may properly offer a

retrospective opinion on the past extent of an impairment, see,

e.g., Wooldridge v. Bowen, 816 F.2d 157, 160 (4th Cir. 1987),

greater weight is given to such opinions when there is no

contradictory expert or medical evidence. Wilkins v. Sec'y,

Dep't of Health & Human Servs., 953 F.2d 93, 96 (4th Cir. 1991);

Dousewicz v. Harris, 646 F.2d 771, 774 (2d Cir. 1981) (reasoning

that retrospective diagnoses must be “considered in light of the

entire record”). As described above, in not giving controlling

weight to the letters of Drs. Graves and Alim — which indicated

                               15
that Ms. Ali experienced an emotional setback in April 2010 —

the ALJ analyzed Ms. Ali’s medical records and the opinions of

State Agency consultants which contradicted the physicians’

retroactive assessments. To be clear, the ALJ did not disregard

the physicians’ assessments, but granted them “some weight” as

opposed to controlling weight. Because of the contradictory

evidence in the record concerning the period before Drs. Alim

and Graves began treating Ms. Ali, the Court finds that the ALJ

did not err in weighing the evidence accordingly. See Plummer v.

Apfel, 186 F.3d 422 (3d Cir. 1999) (reasoning that where there

is contradictory medical evidence, an ALJ “may reject a treating

physician’s opinion outright” or “may afford [that] opinion more

or less weight depending upon the extent to which supporting

explanations are provided.”).

     Even if this Court might have reached a different

conclusion had it independently balanced the evidence, the Court

recognizes that it “may not reweigh the evidence presented to it

when reviewing a disability claim...nor may it replace the

Secretary's judgment concerning the weight and validity of the

evidence with its own.” Heckler, 566 F. Supp. at 1195. If

supported by substantial evidence, as is the case here, the

Commissioner's finding must be sustained. Smith, 826 F.2d at

1121.



                                16
          C. The ALJ properly evaluated Ms. Ali’s credibility.

     The ALJ determined that Ms. Ali’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms” but found her statements “concerning the intensity,

persistence, and limiting effects of her symptoms...not entirely

credible prior to March 1, 2012.” AR at 21. Ms. Ali argues that

the ALJ failed to properly evaluate her credibility, asserting

that the ALJ focused his credibility analysis almost entirely on

the fact that prior to March 1 2012, Plaintiff did not obtain

treatment with a specialist and was at times non-compliant with

her prescribed psychotropic medications. Pl.’s Mot., ECF No. 10

at 20. According to Ms. Ali, the ALJ ignored the fact that non-

compliance with mental health treatment can be a symptom of the

psychiatric condition itself rather than an indication of the

severity of the impairments. Id. Ms. Ali insists that her

statement from her medical records that she was “doing well”

before March 1, 2012 does not necessarily mean she was not

disabled. Id. at 21.

     The Commissioner argues that the ALJ properly assessed

Plaintiff’s credibility, citing to 20 C.F.R. §§ 404.1529(a),

416.929(a) which require an ALJ to consider the extent to which

a claimant’s symptoms could reasonably be accepted as consistent

with the objective medical evidence. Opp., ECF No. 13 at 17.



                               17
     Under the Social Security Act, a claimant’s “statement as

to pain or other symptoms shall not alone be conclusive evidence

of disability.” 42 U.S.C. § 423(d)(5)(A). Rather, the claimant

must also furnish objective medical evidence of the symptoms

established by medically acceptable clinical or laboratory

techniques. Id. A plaintiff's allegations of pain and functional

limitations are “entitled to great weight where...it is

supported by objective medical evidence.” See Baker v. Comm’r of

Soc. Sec’y, 2015 WL 7574467, *5 (N.D.N.Y. Nov. 3, 2015) (citing

Rockwood v. Astrue, 614 F. Supp. 2d 252, 270 (N.D.N.Y. 2009)).

If an individual's statements about pain or other symptoms are

not substantiated by the objective medical evidence, the

adjudicator must consider all of the evidence in the case

record, including any statements by the individual and other

persons concerning the individual's symptoms. See SSR 96–7p,

1996 WL 374186 (July 2, 1996). 1

     ALJs follow a two-step process for evaluating a claimant’s

symptoms. Id.; see also Porter, 951 F. Supp. 2d at 134 (“Non-

compliance with SSR 96–7p[‘s two-step process] warrants reversal

of a decision of the ALJ, even if evidence suggests his

conclusions are ultimately correct.”). First, the ALJ determines



1 Although SSR 96-7p has been superseded by SSR 16-3p, effective March 28,
2016, the Commissioner is not authorized to issue a rule that applies
retroactively to claims filed before the rule's effective date. See Portlock
v. Barnhart, 208 F. Supp. 2d 451 (D. Del. 2002). As a result, 96-7p is still
instructive for the instant case.
                                     18
whether there is objective medical evidence demonstrating the

existence of a medical impairment that could reasonably be

expected to produce the symptoms alleged. SSR 96–7p, 1996 WL

374186, *2. Second, if there is such evidence, the ALJ evaluates

the intensity and persistence of Plaintiff’s symptoms and the

extent to which they affect her ability to work. Id. As part of

the second step, the ALJ must make a detailed credibility

determination as to the claimant’s statements regarding the

intensity, persistence, or functionally limiting effects of the

symptoms. Id. The ALJ must provide specific reasons for his or

her finding on credibility, supported by the evidence in the

case record. Id. In addition to the objective medical evidence,

the ALJ must consider: 1) the individual’s daily activities; 2)

the location, duration, frequency, and intensity of the

individual’s pain or other symptoms; 3) factors that precipitate

and aggravate the symptoms; 4) the type, dosage, effectiveness,

and side effects of any medication the individual takes or has

taken to alleviate pain or other symptoms; 5) treatment, other

than medication, the individual receives or has received for

relief of pain or other symptoms; 6) any measures other than

treatment the individual uses or has used to relieve pain or

other symptoms; and 7) any other factors concerning the

individual’s functional limitations and restrictions due to pain

or other symptoms. Id.; see also 20 C.F.R. §§ 404.1529(a),

                               19
416.929(a). An ALJ “is not required to accept [a claimant's]

subjective complaints without question; he may exercise

discretion in weighing the credibility of the [claimant's]

testimony in light of the other evidence in the record.” Baker,

2015 WL 7574467, at *5. If an ALJ “discredits [a claimant’s]

subjective testimony, he must articulate explicit and adequate

reasons for doing so.” Wilson v. Barnhart, 284 F.3d 1219, 1225

(11th Cir. 2002).

     The Court is of the opinion that substantial evidence

supports the ALJ's decision to discount the segments of Ms.

Ali’s testimony as they related to the time period prior to

March 1, 2012. During this time period, Ms. Ali complained of

disabling anxiety, confusion, and depression. AR at 21. The ALJ

concluded, however, that Ms. Ali’s complaints were inconsistent

with the objective medical evidence prior to March 1, 2012. As

detailed above, the ALJ cited to specific evidence in the record

that indicated that between April 2010 and March 2012, Ms. Ali

had not visited her psychologist, stopped taking psychological

medications, stated that “life is good”, and when asked

repeatedly, reported no mood disorder. Id. Further, the ALJ

considered the factors set forth in 20 C.F.R. §§ 404.1529(c)(3)

and 416.929(c)(3) to reach his conclusion. Specifically, the ALJ

noted that before March 1, 2012, Ms. Ali’s daily activities

included “personal care, preparing meals, house and yard work,

                               20
shopping by mail and computer, handling money, watching TV and

reading.” Id. at 20. The ALJ also chronicled the progression of

Ms. Ali’s medical conditions, describing her treatment regimen

and noting that her symptoms were exacerbated in March 2012. Id.

at 20-22. Ms. Ali argues that the ALJ improperly ignored the

fact that non-compliance with mental health treatment may be a

symptom of the psychiatric condition rather than an indication

of the severity of the impairment. See Pl.’s Mot., ECF No. 10 at

20. Ms. Ali, however, fails to allege that she declined

treatment and medication because of her impairment. On balance,

even if Ms. Ali had alleged that to be the case, the Court’s

decision would not change. As explained herein, the ALJ

considered the entire medical record when rendering his decision

— Ms. Ali’s lack of treatment was but one of a number of

factors. See AR at 21 (detailing Ms. Ali’s statement that “life

is good” and repeated reports of no mood disorder).

     To be clear, the ALJ did not completely discount Ms. Ali’s

testimony. The ALJ found Ms. Ali’s allegations regarding her

symptoms and limitations beginning on March 1, 2012 to be

generally credible. Id. at 22. The ALJ based this determination

on medical records demonstrating that in March 2012, Ms. Ali

began seeing a psychologist on a weekly basis. Id. Beginning

around the same period, Ms. Ali’s physicians diagnosed her with

a mental disorder with pressured speech, hypervigilance, sad

                               21
affect, and hallucinations when not on medications. Id. The ALJ

further found that, after March 1, 2012, Ms. Ali’s abilities

were unduly strained due to unresolved issues surrounding her

traumatic experience. Id. Around this time, the ALJ noted, Ms.

Ali’s “insight and prognosis were both poor.” AR at 22. By May

2013, Ms. Ali’s psychiatrist stated that Ms. Ali’s diagnosis was

poor due to chronic relapsing episodes. Id.

     In sum, the record indicates that the ALJ articulated

specific reasons for the weight he gave to Ms. Ali’s subjective

testimony based upon a consideration of the objective medical

evidence. See Wilson, 284 F.3d at 1225. For these reasons, and

for all of the reasons that the ALJ’s weighing of the medical

opinions from Ms. Ali’s treating physicians is appropriate, the

Court finds the ALJ’s credibility determination to be supported

by substantial evidence.

     IV.   CONCLUSION

     For the foregoing reasons, Ms. Ali’s motion for judgment of

reversal is DENIED. The Commissioner’s motion for judgment of

affirmance is GRANTED. An appropriate Order accompanies this

Memorandum Opinion, filed this same day.

     SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           February 21, 2017




                                22